Exhibit 10.02

 

[barclays.jpg] 



  5 The North Colonnade   Canary Wharf   London E14 4BB   United Kingdom    
PRIVATE AND CONFIDENTIAL Tel    +44 (0)20 7623 2323     Shire plc (the
“Company”)   5 Riverwalk barclays.com Citywest Business Campus   Dublin 24  
Ireland  

 

For the attention of: Thomas Greene

 

20th November 2015

 

SHIRE PLC - CONSENT REQUEST APPROVAL NOTICE

 

1.We refer to:

 

(A)the US$2,100,000,000 multicurrency revolving and swingline facilities
agreement dated 12 December 2014 between, among others, the Company as an
Original Borrower and an Original Guarantor and Barclays Bank PLC as Facility
Agent (the “Facilities Agreement”); and

 

(B)your letter to us dated 4 November 2015 in which you requested that the
Majority Lenders agree to amendments of certain provisions of the Facilities
Agreement (the “Consent Request”).

 

2.Unless otherwise defined, terms and expressions defined in the Facilities
Agreement or in the Consent Request shall have the same meaning when used in
this letter.

 

3.We confirm that we have received the consent of the Majority Lenders to the
First Requested Amendment and the Second Requested Amendment (the “Approved
Amendments”) and consequently that the Approved Amendments shall, provided that
you and the other Obligors sign, date and return to us a copy of this letter in
accordance with paragraph 1.3 of the Consent Request, become effective
immediately and automatically, and from that date the Facilities Agreement and
the Consent Request shall be read and construed as one document to the extent of
the Approved Amendments.

 

4.Please confirm your agreement to the terms of this letter by signing, dating
and returning a copy thereof.

 

5.This letter may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.

 

6.This letter is a Finance Document.

 

7.The provisions of clause 46 (Governing law) and clause 47 (Enforcement) of the
Facilities Agreement are incorporated into this letter as though they were set
out in full, except that references to the Facilities Agreement are to be
construed as references to this letter.

 

Yours faithfully

 

/s/ Chris Ketchen

for and on behalf of
Barclays Bank PLC
as Facility Agent, for itself and on behalf of each of the Finance Parties

 

 

 



Barclays Bank PLC, Authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority
Registered in England, Registered No. 1026167, Registered office: 1 Churchill
Place, London E14 5HP  



2

 

SHIRE PLC CONSENT REQUEST APPROVAL NOTICE SIGNATURE PAGE

 

 

Acknowledged and agreed

 

 

 

/s/ Jeff Poulton

for and on behalf of
Shire plc

 

 

 

/s/ Tom Greene

for and on behalf of
Shire Global Finance

 

 

 

/s/ Tom Greene

for and on behalf of
Shire Biopharmaceuticals Holdings

 

 

 

/s/ Leo de Waal

for and on behalf of
Shire Holdings Europe No. 2 S.à r.l.

 

 

 

/s/ Leo de Waal

for and on behalf of
Shire Holdings Luxembourg S.à r.l.

 

 

 

/s/ Michael Garry

for and on behalf of
Shire Pharmaceutical Holdings Ireland Limited

 

 

 

 

 





Date: 25th November 2015 532294668







 



 







 

